Citation Nr: 1513492	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A hearing was held on February 4, 2014, by means of video conferencing equipment with the appellant in Boston, Massachusetts, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifest within one year of military service, and has continued intermittently since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for tinnitus, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Recently, the Court held that "organic disease of the nervous system" should be interpreted to include tinnitus, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Tinnitus

The Veteran contends that he has tinnitus that began shortly following separation from active service.  At the February 2014 Board hearing, the Veteran testified under oath that right after he got out of the service, he began experiencing ringing/buzzing in his ears, but did not know what it was at the time.  The Veteran's representative also stated that the Veteran had told her on previous occasions that these symptoms had been ongoing ever since service.  The Veteran further testified that during service, he was exposed to a tremendous amount of noise both in assignments working in the mailroom located directly below the flight deck, and also in making mail deliveries on the flight line.

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  

While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone may be considered competent evidence to make such a determination, and the Board finds his description credible.  The Board recognizes that an August 2012 VA examination report states that the Veteran reported an onset of tinnitus over 45 years after military service, but finds persuasive the Veteran's explanation on the VA Form 9 that he did not know what tinnitus was, but had been symptomatic since leaving the military.  Given the Veteran's current tinnitus and his competent and credible statements that he has experienced ringing in his ears since separation from service, the Board concludes that it is at least as likely as not that the Veteran's tinnitus arose within the one year period following service.  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree within one year following service.  See 38 U.S.C.A. §§1101, 1110, 1112, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  



ORDER

Service connection for tinnitus is granted


REMAND

Reason for remand:  To provide the Veteran with additional VA examination.

The Veteran asserts that he has bilateral hearing loss that is etiologically related to his excessive noise exposure during military service.

The Veteran was provided with a VA audiological examination in August 2012.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
10
0
5
0
LEFT
0
10
10
20
25
45

Speech audiometry revealed speech recognition ability of  100 percent in the right ear and of 98 percent in the left ear.

The VA examiner did not provide an etiological opinion regarding the Veteran's claimed bilateral hearing loss.  With regard to the Veteran's reported tinnitus; however, the VA examiner noted that the Veteran's discharge audiogram indicated bilateral normal hearing.

The Board notes that the service treatment records include a May 1961 group screening audiogram conducted shortly after entrance, and a March 1965 separation audiogram.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  In order to facilitate data comparison, for the audiogram results provided below, the figures on the left are ASA figures, and the figures on the right, in parentheses, are those findings converted into ISO-ANSI units.

The May 1961 group screening audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5 (20)
15 (25)
10 (20)
10 (20)
10 (15)
5 (15)
LEFT
10 (25)
15 (25)
15 (25)
20 (30)
20 (25)
20 (30)  

The March 1965 separation audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10 (25)
0 (10)
0 (10)
10 (20)
20 (25)
15 (25)
LEFT
15 (30)
5  (15)
5 (15)
5 (15)
5 (10)
15 (25)  

The threshold for "normal" hearing is zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the VA examiner's statement that hearing was within normal limits at separation is inaccurate.

Additionally, the Board notes that the Veteran's hearing acuity appears to have undergone an improvement at a number of pure tone thresholds when comparing the August 2012 audiogram and the March 1965 separation audiogram.  On remand, additional VA examination should be conducted in order to reevaluate the Veteran's current level of hearing acuity, and if a hearing loss disability which meets the criteria of 38 C.F.R. § 3.385 is found, an etiological opinion should also be provided.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an audiologist to determine the nature and etiology of any bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should first determine whether the Veteran has a hearing loss "disability" for VA purposes.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385 .

If a current hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss is related, at least in part, to in-service noise exposure.


* The examiner is advised that the Veteran has reported excessive noise exposure from proximity to the flight line on an aircraft carrier through his duties as a postal carrier, in the mailroom located directly below the flight deck and on the flight line.

* In considering service audiograms from May 1961 and March 1965, the examiner should ensure conversion of the results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The VA medical professional must include in the examination report the rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


